EXHIBIT 10.2

[Information indicated with brackets has been excluded from this exhibit because
it is not material and would be competitively harmful if publicly disclosed]

 

 

 

PMT ISSUER TRUST - FMSR,

as Issuer

and

CITIBANK, N.A.,

as Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary

and

PENNYMAC CORP.

as Administrator and as Servicer

and

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,

as Administrative Agent

and consented to by

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Noteholder

and

CITIBANK, N.A.,

as a Noteholder

 

 

AMENDMENT NO. 2

Dated as of August 4, 2020

to the

SERIES 2017-VF1 INDENTURE SUPPLEMENT

Dated as of December 20, 2017

 

 

PMT ISSUER TRUST - FMSR

MSR COLLATERALIZED NOTES,

SERIES 2017-VF1

 

 

 

 

1



--------------------------------------------------------------------------------

AMENDMENT NO. 2 TO SERIES 2017-VF1 INDENTURE SUPPLEMENT

This Amendment No. 2 to the Series 2017-VF1 Indenture Supplement (this
“Amendment”) is dated as of August 4, 2020, by and among PMT ISSUER TRUST -
FMSR, as issuer (the “Issuer”), CITIBANK, N.A. (“Citibank”), as indenture
trustee (the “Indenture Trustee”), PENNYMAC CORP. (“PMC”), as administrator (in
such capacity, the “Administrator”) and as servicer (in such capacity, the
“Servicer”), and CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as
administrative agent (the “Administrative Agent”), and is consented to by CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH (“CSCIB”) and CITIBANK, N.A. (“Citi”),
together, the noteholders of 100% of Outstanding Notes (the “Noteholders”).

RECITALS

WHEREAS, the Issuer, the Indenture Trustee, the Administrator, the Servicer and
the Administrative Agent are parties to that certain Base Indenture, dated as of
December 20, 2017 (as amended by Amendment No. 1, dated as of April 25, 2018 and
Amendment No. 2, dated as of July 31, 2020, and as may be further amended,
restated, supplemented or otherwise modified from time to time, the “Base
Indenture”), the provisions of which are incorporated, as modified by that
certain Series 2017-VF1 Indenture Supplement, dated as of December 20, 2017 (as
amended by Amendment No. 1, dated as of June 29, 2018, and this Amendment, and
as may be further amended, restated, supplement or otherwise modified from time
to time, the “Series 2017-VF1 Indenture Supplement”, and together with the Base
Indenture, the “Indenture”), among the Issuer, Citibank, the Servicer, the
Administrator and the Administrative Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Indenture;

WHEREAS, the Issuer, the Indenture Trustee, the Administrator, the Servicer, the
Administrative Agent and the Noteholders have agreed, subject to the terms and
conditions of this Amendment, that the Series 2017-VF1 Indenture Supplement be
amended to reflect certain agreed upon revisions to the terms of the Series
2017-VF1 Indenture Supplement;

WHEREAS, pursuant to Section 12.2 of the Base Indenture, the Issuer, the
Indenture Trustee, the Administrator, the Servicer and the Administrative Agent,
with prior notice to each Note Rating Agency and the consent of the Majority
Noteholders of each Series materially and adversely affected by such amendment,
by Act of said Noteholders delivered to the Issuer, the Administrator, the
Servicer, the Administrative Agent and the Indenture Trustee, upon delivery of
an Issuer Tax Opinion (unless the Noteholders unanimously consent to waive such
opinion), for the purpose of adding any provisions to, or changing in any manner
or eliminating any of the provisions of, any Indenture Supplement;

WHEREAS, pursuant to Section 12.3 of the Base Indenture, in executing or
accepting the additional trusts created by any amendment or Indenture Supplement
of the Base Indenture permitted by Article XII or the modifications thereby of
the trusts created by the Base Indenture, the Indenture Trustee will be entitled
to receive, and (subject to Section 11.1 of the Base Indenture) will be fully
protected in relying upon, an Opinion of Counsel stating that the execution of
such amendment or Indenture Supplement is authorized and permitted by the Base

 

1



--------------------------------------------------------------------------------

Indenture and that all conditions precedent thereto have been satisfied (the
“Authorization Opinion”); provided, that no such Authorization Opinion shall be
required in connection with any amendment or Indenture Supplement consented to
by all Noteholders if all of the Noteholders have directed the Indenture Trustee
in writing to execute such amendment or Indenture Supplement;

WHEREAS, pursuant to Section 1.3 of the Base Indenture, the Issuer shall deliver
an Officer’s Certificate stating that all conditions precedent, if any, provided
for in the Base Indenture relating to a proposed action have been complied with
and that the Issuer reasonably believes that this Amendment will not have a
material Adverse Effect, and shall also furnish to the Indenture Trustee an
opinion of counsel stating that in the opinion of such counsel all conditions
precedent to a proposed action, if any, have been complied with (unless 100% of
the Noteholders have consented to the related amendment, modification or action
and all of the Noteholders have directed the Indenture Trustee in writing to
execute such amendment or supplement, or with respect or with respect to any
other modification or action, directed the Indenture Trustee in writing to
permit such modification or action without receiving such certificate or
opinion);

WHEREAS, pursuant to Section 11.1 of the Trust Agreement, prior to the execution
of any amendment to any Transaction Documents to which the Trust is a party, the
Owner Trustee shall be entitled to receive and rely upon an Opinion of Counsel
stating that the execution of such amendment is authorized or permitted by the
Trust Agreement and that all conditions precedent have been met;

WHEREAS, pursuant to Section 4.1(a)(iii) of the Trust Agreement, the consent of
each of the Owners (as defined in the Trust Agreement) (unless an Event of
Default has occurred and is continuing), the Administrative Agent and the Series
Required Noteholders of all Variable Funding Notes is required for the amendment
or other change to any Transaction Document in circumstances where the consent
of any Noteholder or the Administrative Agent is required (other than an
amendment or supplement to the Base Indenture pursuant to Section 12.1 thereof);

WHEREAS, there is currently one Outstanding Series of Notes, the Series 2017-VF1
Note (the “Series 2017-VF1 Note”), which was issued to PennyMac Corp. (“PMC”)
pursuant to the terms of the Series 2017-VF1 Indenture Supplement, and which was
purchased by CSCIB and Citi under the Amended and Restated Master Repurchase
Agreement, dated as of June 29, 2018, by and among the Administrative Agent,
CSCIB, as a buyer, Citi, as a buyer, and PMC, as seller (the “VF1 Repurchase
Agreement”), pursuant to which PMC sold all of rights, title and interest in the
Series 2017-VF1 Note to CSCIB and Citi;

WHEREAS, (i) pursuant to the Trust Agreement, PMC is the sole Owner and
(ii) pursuant to the Series 2017-VF1 Indenture Supplement, with respect to the
Series 2017-VF1 Note, any Action provided by the Base Indenture or the Series
2017-VF1 Indenture Supplement to be given or taken by a Noteholder shall be
taken by the VFN Repo Buyer, as the buyer of the Series 2017-VF1 Note under the
VF1 Repurchase Agreement;

 

2



--------------------------------------------------------------------------------

WHEREAS, pursuant to Section 11 of the Series 2017-VF1 Indenture Supplement, the
parties hereto may enter into an amendment to supplement, amend or revise any
term or provision of the Series 2017-VF1 Indenture Supplement pursuant to the
terms and provisions of Section 12.2 of the Base Indenture with the consent of
the Noteholders of 100% of the Outstanding Notes; and

WHEREAS, as of the date hereof, the Series 2017-VF1 Note is not rated by any
Note Rating Agency.

NOW, THEREFORE, the Issuer, Indenture Trustee, the Administrator, the Servicer
and the Administrative Agent hereby agree, in consideration of the amendments,
agreements and other provisions herein contained and of certain other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged by the parties hereto, that the Series 2017-VF1 Indenture
Supplement is hereby amended as follows:

SECTION 1.    Amendment to the Series 2017-VF1 Indenture Supplement.

1.1    Effective as of the date hereof, Section 2 of the Series 2017-VF1
Indenture Supplement is hereby amended by deleting the definitions of “Margin,”
“Note Interest Rate” and “Stated Maturity Date” in their entirety and replacing
them with the following:

“Margin” means, for the Series 2017-VF1 Notes, (i) [*****] per annum or
(ii) upon the occurrence of an Additional Term Note Offering, the related
“Margin” in effect for the Term Notes subject to such Additional Term Note
Offering plus [*****]; provided, however, any Margin calculated pursuant to
clause (ii) hereof shall not be less than [***** or greater than [*****].

“Note Interest Rate” means, for the Series 2017-VF1 Notes, with respect to any
Interest Accrual Period, the sum of (a) the greater of (i) LIBOR Rate (as
determined by the Indenture Trustee as described in Section 8 of this Indenture
Supplement) and (ii) [*****] plus (b) the Margin.

“Stated Maturity Date” means, for the Series 2017-VF1 Notes, the date on which
the Termination Date (as defined in the Series 2017-VF1 Repurchase Agreement)
occurs, which is subject to extension in accordance with the Series 2017-VF1
Repurchase Agreement.

1.2    Section 2 of the Series 2017-VF1 Indenture Supplement is hereby amended
by adding the definition of “Additional Term Note Offering”:

“Additional Term Note Offering” means the issuance of at least $200,000,000 in
Term Notes on or after the date hereof to third party investors in accordance
with the Base Indenture.

SECTION 2.    No Note Rating Agency. As of the date hereof and prior to the
execution of this Amendment, there are no Classes or Series of Outstanding Notes
rated by any Note Rating Agency.

SECTION 3.    Conditions to Effectiveness of this Amendment. This Amendment
shall become effective upon (i) the execution and delivery of this Amendment by
all parties hereto and (ii) upon delivery of the Issuer Tax Opinion pursuant to
Section 12.2 of the Base Indenture and Opinion of Counsel pursuant to
Section 11.1 of the Trust Agreement.

 

3



--------------------------------------------------------------------------------

SECTION 4.    Consent, Acknowledgment and Waiver. By execution of this
Amendment, each of CSCIB and Citi, in its capacity as Noteholder of the
Outstanding Notes, hereby consents to this Amendment. The Noteholders certify
that together, they are the sole Noteholders of the Series 2017-VF1 Note with
the right to instruct the Indenture Trustee. In addition, each Noteholder
certifies as to itself that (i) it is authorized to execute and deliver this
consent and such power has not been granted or assigned to any other person,
(ii) the Person executing this Indenture Supplement on behalf of such Noteholder
is duly authorized to do so, (iii) the Indenture Trustee may conclusively rely
upon such consent and certifications, (iv) the execution by each Noteholder of
this Amendment should be considered an “Act” by Noteholders pursuant to
Section 1.5 of the Base Indenture, and (v) it acknowledges and agrees that the
amendments effected by this Amendment shall become effective on the Amendment
Effective Date. The Noteholders further hereby instruct the Indenture Trustee to
execute this Amendment, thereby waiving the requirement for the delivery of the
Authorization Opinion and the Officer’s Certificate pursuant to Sections 1.3 and
12.3 of the Base Indenture.

SECTION 5.    Representations and Warranties. The Issuer hereby represents and
warrants to the Indenture Trustee, the Administrative Agent and the Noteholders
that as of the date hereof it is in compliance with all the terms and provisions
set forth in the Indenture on its part to be observed or performed remains bound
by the terms thereof, and that no Event of Default has occurred or is
continuing, and hereby confirms and reaffirms the representations and warranties
contained in Section 9.1 of the Base Indenture.

SECTION 6.    Limited Effect. Except as expressly amended and modified by this
Amendment, the Indenture shall continue to be, and shall remain, in full force
and effect in accordance with its terms and the execution of this Amendment.

SECTION 7.    No Recourse. It is expressly understood and agreed by the parties
hereto that (a) this Amendment is executed and delivered by Wilmington Savings
Fund Society, FSB (“WSFS”), not individually or personally but solely as Owner
Trustee of the Issuer under the Trust Agreement, in the exercise of the powers
and authority conferred and vested in it, (b) each of the representations,
warranties, undertakings and agreements herein made on the part of the Issuer is
made and intended not as personal representations, warranties, undertakings and
agreements by WSFS but is made and intended for the purpose of binding only the
Issuer, (c) nothing herein contained shall be construed as creating any
liability on WSFS, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto, (d) WSFS has made no investigation as to the accuracy
or completeness of any representations or warranties made by the Issuer in this
Amendment and (e) under no circumstances shall WSFS be personally liable for the
payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Issuer under this Amendment or any other related documents.

 

4



--------------------------------------------------------------------------------

SECTION 8.    Successors and Assigns. This Amendment shall be binding upon the
parties hereto and their respective successors and assigns.

SECTION 9.    GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS AMENDMENT, THE
RELATIONSHIP OF THE PARTIES HERETO, AND/OR THE INTERPRETATION AND ENFORCEMENT OF
THE RIGHTS AND DUTIES OF THE PARTIES HERETO WILL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICT OF LAW PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 10.    Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. The parties agree that
this Amendment may be accepted, executed or agreed to through the use of an
electronic signature in accordance with the Electronic Signatures in Global and
National Commerce Act, 15 U.S.C. § 7001 et seq, Official Text of the Uniform
Electronic Transactions Act as approved by the National Conference of
Commissioners on Uniform State Laws at its Annual Conference on July 29, 1999
and any applicable state law. Any document accepted, executed or agreed to in
conformity with such laws will be binding on all parties hereto to the same
extent as if it were physically executed and each party hereby consents to the
use of any secure third party electronic signature capture service with
appropriate document access tracking, electronic signature tracking and document
retention.

SECTION 11.    Entire Agreement. The Indenture, as amended by this Amendment,
constitutes the entire agreement among the parties hereto with respect to the
subject matter hereof, and fully supersedes any prior or contemporaneous
agreements relating to such subject matter.

SECTION 12.    Recitals. The recitals and statements contained in this Amendment
shall be taken as the statements of the Issuer, and the Indenture Trustee does
not assume any responsibility for their correctness. The Indenture Trustee does
not make any representation as to the validity or sufficiency of this Amendment
(except as may be made with respect to the validity of its own obligations
hereunder.) In entering into this Amendment, the Indenture Trustee shall be
entitled to the benefit of every provision of the Indenture relating to the
conduct of, or affecting the liability of or affording protection to it.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

 

PMT ISSUER TRUST – FMSR, as Issuer

By: Wilmington Savings Fund Society, FSB,

not in its individual capacity but solely as

Owner Trustee

By:  

/s/ Shaheen Mohajer

Name:   Shaheen Mohajer Title:   Vice President

[PMT Issuer Trust - Amendment No. 2 to Series 2017-VF1 Indenture Supplement]



--------------------------------------------------------------------------------

PENNYMAC CORP., as Servicer and as Administrator By:  

/s/ Pamela Marsh

Name:   Pamela Marsh Title:   Senior Managing Director and Treasurer

[PMT Issuer Trust - Amendment No. 2 to Series 2017-VF1 Indenture Supplement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Indenture Trustee, and

not in its individual capacity

By:  

/s/ Valerie Delgado

Name:   Valerie Delgado Title:   Senior Trust Officer

[PMT Issuer Trust - Amendment No. 2 to Series 2017-VF1 Indenture Supplement]



--------------------------------------------------------------------------------

CREDIT SUISSE FIRST BOSTON

MORTGAGE CAPITAL LLC, as

Administrative Agent

By:  

/s/ Dominic Obaditch

Name:   Dominic Obaditch Title:   Vice President

[PMT Issuer Trust - Amendment No. 2 to Series 2017-VF1 Indenture Supplement]



--------------------------------------------------------------------------------

CONSENTED TO BY: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Noteholder of the
Series 2017-VF1 Variable Funding Note By:  

/s/ Dominic Obaditch

Name:   Dominic Obaditch Title:   Authorized Signatory By:  

/s/ Margaret D. Dellafera

Name:   Margaret D. Dellafera Title:   Authorized Signatory

[PMT Issuer Trust - Amendment No. 2 to Series 2017-VF1 Indenture Supplement]



--------------------------------------------------------------------------------

CONSENTED TO BY:

CITIBANK, N.A., as a Noteholder of the

Series 2017-VF1 Variable Funding Note

By:  

/s/ Arunthathi Theivakumaran

Name:   Arunthathi Theivakumaran Title:   Vice President

[PMT Issuer Trust - Amendment No. 2 to Series 2017-VF1 Indenture Supplement]